        6:19-cv-03576-JFA         Date Filed 03/31/21      Entry Number 164        Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

Tyrone G. Wade,                                            C/A No. 6:19-cv-3576-JFA-KFM

                                    Plaintiff,

vs.
                                                                        ORDER
    April Collins, Ms. Olds, and June Smith,


                                  Defendants.


          I.     INTRODUCTION

          Plaintiff Tyrone G. Wade, (“Plaintiff”) a self-represented state prisoner, brings this action

pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate

Judge for pretrial proceedings.

          On March 9, 2020, Plaintiff’s second amended complaint was entered on the docket. (ECF

No. 25). Thereafter, Head Nurse Ms. Olds (“Nurse Olds”) and Nurse Practitioner June Smith’s

(“Nurse Smith”) moved for summary judgment. (ECF No. 117). Additionally, Nurse April Collins

submitted a separate motion for summary judgment. (ECF No. 151).

          After reviewing the motions and responses thereto, the Magistrate Judge assigned to this

action 1 prepared a thorough Report and Recommendation (“Report”). (ECF No. 154). Within the

Report, the Magistrate Judge opines that Nurse Olds and Nurse Smith’s motion for summary

judgment and Nurse Collins’ motion for summary judgment should be granted. The Report sets



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                   1
      6:19-cv-03576-JFA         Date Filed 03/31/21      Entry Number 164         Page 2 of 6




forth, in detail, the relevant facts and standards of law on this matter, and this Court incorporates

those facts and standards without a recitation.

       The Report was entered on the docket on February 17, 2021 and it advised Plaintiff of his

right to object by March 3, 2021. Id. Plaintiff filed objections on March 15, 2021. (ECF No. 160).

Thus, this matter is ripe for review.

       II.     LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must

only review those portions of the Report to which Petitioner has made a specific written objection.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the complaint or a mere citation to legal authorities. See Workman v. Perry, No.



                                                  2
      6:19-cv-03576-JFA         Date Filed 03/31/21       Entry Number 164         Page 3 of 6




6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

        The legal standard employed in a motion for summary judgment is well-settled and

correctly stated within the Report. Accordingly, that standard is incorporated herein without a

recitation.

        III.   DISCUSSION

        As stated above, the relevant facts and standards of law on this matter are incorporated

from the Report. Because Plaintiff is proceeding pro se, the Court is charged with liberally

construing the pleadings to allow Plaintiff to fully develop potentially meritorious cases. See Cruz

v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519 (1972). The requirement of liberal

construction does not mean that the Court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 391 (4th Cir. 1990).

        At the outset, it should be noted that Plaintiff’s objections are untimely and therefore should

not be entitled to a de novo review. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005)(“In the absence of a timely filed objection, a district court need not conduct a



                                                  3
      6:19-cv-03576-JFA         Date Filed 03/31/21        Entry Number 164         Page 4 of 6




de novo review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”)(cleaned up). Nevertheless, out of an abundance

of caution, the Court will endeavor to analyze Plaintiff’s objections.

        Plaintiff’s “objections” appear to be a general disagreement with the Magistrate Judge’s

conclusions as opposed to objections to specific portions of the Report. Plaintiff takes issue with

the Magistrate Judge’s conclusion that Nurse Collins acted in a professional manner despite

leaving a wound on his hand uncovered and handling his hand roughly. Plaintiff also argues that

Nurse Olds placed staples into his hand to close the wound without any authorization from a

doctor. Essentially, Plaintiff avers that it “should be left up to a jury to decide whether the plaintiff

was given proper care.” (ECF No. 160, p. 4).

        Despite these objections to the contrary, the Report adequately considered and rejected

these arguments when determining that summary judgment was appropriate. As the Magistrate

Judge properly held:

        the plaintiff’s complaints regarding these defendants revolve around his desire for
        treatment by a physician or a hand specialist and are merely a disagreement with
        the type of treatment he received, which is not actionable under § 1983. See Sharpe
        v. SCDC, 621 F. App’x 732, 732 (4th Cir. 2015) (“[M]ere disagreement between
        an inmate and medical staff regarding the proper course of treatment provides no
        basis for relief [under § 1983].”) (citation omitted).

        (ECF No. 154, p. 10).

        Thus, Plaintiff’s objections merely rehash arguments previously made and do not point to

any error in the Report. Even when viewed in a light most favorable to Plaintiff and taking his

assertions as true, Plaintiff has failed to show that any of the nurses had actual knowledge of any

serious medical need and the related risks but nevertheless disregarded them. At most, these

allegations amount to negligent treatment which cannot serve as the basis for a deliberate

indifference claim. See Campbell v. Florian, 972 F.3d 385, 395 (4th Cir. 2020), as amended (Aug.

                                                   4
      6:19-cv-03576-JFA         Date Filed 03/31/21       Entry Number 164          Page 5 of 6




28, 2020) (“Thus, deliberate indifference is a very high standard, and a showing of mere negligence

will not meet it.”)(cleaned up). Thus, these objections must be overruled.

        Plaintiff fails to object to the remaining portions of the Report, namely the conclusion that

all claims against Defendants in their official capacities should be dismissed. Thus, this portion of

the Report is also adopted without objection.

        Additionally, Plaintiff filed a separate motion in which he claims he has “no access to the

law computer by way of tablet” that is keeping him from being able to respond to the Report. (ECF

No. 156). When opposing counsel asked the South Carolina Department of Corrections for

clarification on this issue, they received the following response:

        Inmate Wade does not have a personally assigned tablet due to his continuous
        disciplinary issues. He was unable to produce a pending deadline when previously
        asked based upon his misuse of the tablet when he had the opportunity. He has
        continued to have disciplinary issues as of today, he will be afforded an opportunity
        to utilize the tablet tomorrow [February 23, 2021] to respond.

        (ECF No. 157).

        Thus, is appears Plaintiff’s own disciplinary history initially caused his inability to utilize

a tablet, but he has since been afforded an opportunity to use a tablet to prepare a response. Plaintiff

ultimately filed objections after the above response and the Court has considered them despite their

untimely filing. Consequently, Plaintiff’s motion for access to a law computer (ECF No. 156) is

denied as moot.

        IV.     CONCLUSION

        After carefully reviewing the applicable laws, the record in this case, and the Report, this

Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts and

applies the correct principles of law. Accordingly, this Court adopts the Magistrate Judge’s Report

and Recommendation and incorporates it herein by reference. (ECF No. 154). Consequently,



                                                   5
     6:19-cv-03576-JFA        Date Filed 03/31/21     Entry Number 164       Page 6 of 6




Nurse Olds and Nurse Smith’s motion for summary judgment (ECF No. 117) and Nurse Collins’

motion for summary judgment (ECF No. 151) are granted. These defendants are dismissed from

this action with prejudice. Additionally, the remaining pending nondispositive motions (ECF Nos.

86; 88; 91; & 132) are dismissed as moot.

IT IS SO ORDERED.



March 31, 2021                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                   United States District Judge




                                               6
